Citation Nr: 1754016	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  11-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in June 2016.  It was remanded to the agency of original jurisdiction (AOJ) for additional development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While on remand, service-connection for PTSD was granted which is a full grant of benefits sought as to that disability.  Since it appears all the Veteran's relevant symptoms were contemplated in the PTSD rating, it is not obvious why the appeal was continued.  In any event, the matter was returned to the Board, and so the issue has been recharacterized on the title page to reflect the changed circumstances.  


FINDING OF FACT

An acquired psychiatric disorder, other than PTSD, was not shown in service or within the first post-service year, was not caused or aggravated by a service connected disability, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD, have not been met.  38 U.S.C. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, such as psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).  Further, psychoses have been defined for VA purposes as Brief Psychotic Disorder; Delusional Disorder; Psychotic Disorder due to Another Medical Condition; Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; Schizoaffective Disorder; Schizophrenia; Schizophreniform Disorder; and Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384.  None of these diseases or those defined in earlier regulations has been diagnosed.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, since a psychosis as defined by VA has not been diagnosed, these regulations may not be used as the basis to award service connection in this case.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Turning to direct service connection, the Veteran has current diagnoses of major depressive disorder, bipolar II disorder, and mood disorder, not otherwise specified (NOS), therefore the first element of service connection (a current disability) is met.  

Concerning the second element, the Veteran relayed in a July 2010 treatment record that she was seen by a psychiatrist twice while in the military and diagnosed with depression, but did not take any medication.  See Medical Treatment Record - Government Facility receipt date August 2010 at 5.  In addition, an Initial PTSD Disability Benefits Questionnaire (DBQ) dated December 2016 indicated the Veteran relayed she was assaulted throughout basic training (non-combat related stressor).  See C&P Exam receipt date December 2016 at 5.  The Initial PTSD DBQ examiner opined the Veteran's PTSD was as least as likely as not caused by Military Sexual Trauma during service.  Id. at 9.  Notably, the service treatment records fail to show any psychiatric treatment or symptoms that have not been already associated with PTSD.  The service treatment records are considered the most probative evidence of in-service treatment given the purpose those records serve, and that they are contemporaneous with the events about which they relate.  As such, an in-service disease or injury reasonably associated with the claimed disability is not established.  (See report of medical history dated April 1991, where it is indicated that the Veteran has never been treated for a mental condition. ) 

Regarding the third element, the Board finds that the preponderance of the evidence is against a finding that any acquired psychiatric disorder, other than PTSD, is causally related to her active duty service.  Evidence supporting this conclusion is the fact that the VA treatment records associated with the claims file are silent for complaints of acquired psychiatric disorder prior to the June 2010 treatment record.  See Medical Treatment Record - Government Facility receipt date August 2010 at 5.  

In addition, a December 2010 VA examiner and February 2011 VA examiner (addendum), evaluated the Veteran for PTSD and found the Veteran met the criteria for PTSD due to childhood trauma and not from Military Sexual Trauma and or fear of hostile military or terrorist activity.  See VA Examination receipt date February 2011 at 19 and 21.  The December 2016 Examiner also evaluated the Veteran for PTSD and noted current diagnoses of PTSD and bipolar II disorder.  See C&P Exam receipt date December 2016 at 1-2.  The examiner further indicated that the Veteran does not warrant a diagnosis for major depressive disorder at this time, there is no evidence that the Veteran's bipolar disorder is related to the Veteran's military service, as there was no report of mental health issues during the Veteran's service.  Id. at 9.  

A March 2017 VA reviewer indicated the Veteran has a current diagnosis of major depressive disorder and opined the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, noting service treatment records that were silent for a diagnosis or treatment for major depressive disorder, and reports of medical history more proximate to service in the 1990's showed no mental health treatment.  The obvious logic of the opinion was that to be found to have been incurred in service, there would be symptoms of the illness recorded in the service treatment records.  As there were not, it would be unlikely the claimed disability arose during service, or was otherwise related to service.  No other medical opinions concerning the issue of nexus are of record.

VA treatment records noted a diagnosis of malaise and fatigue, major depression, mood disorder, NOS, and bipolar disorder.  See Medical Treatment Record receipt date February 1998 at 1; See Medical Treatment Record receipt date August 2010 at 4; See Medical Treatment Record receipt date September 2010 at 10; Medical Treatment Record receipt date January 2011 at 3; See CAPRI receipt date July 2016 at 101, 111, 122, 134, 145, 149, 154, 168, et. seq.; and See CAPRI receipt date July 2016 at 149 and 181.  The Veteran's treatment records do not contain any statements or opinions attributing her current acquired psychiatric disorder to her active duty service.   

As there is no medical evidence linking an acquired psychiatric disorder, other than PTSD, to her active duty service, and the medical opinions of record indicate that it is less likely than not related, the Board finds the preponderance of the medical evidence is against a finding of a nexus between the Veteran's current disability and hers active duty service.  As the preponderance of the evidence is against a finding of a nexus, the third element has not been met and service connection is not warranted in this case.  38 C.F.R. § 3.303.  For these reasons, the claim is denied.

In reaching this conclusion, the Board has considered the Veteran's contentions, but as she is not shown competent to offer any probative opinion on the cause of any acquired psychiatric disorder (other than PTSD), those contentions do not provide a basis for an award of any benefits sought in this matter.   





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, is denied.



____________________________________________
M. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


